TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 27, 2016



                                      NO. 03-14-00765-CV


                                Nancy Jo Rodriguez, Appellant

                                                 v.

              The Walgreen Company and Sara Elizabeth McGuire, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on December 3, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.